Citation Nr: 1543059	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a right knee injury.

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to a rating in excess of 30 percent for migraine headaches.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to February 1975 and from January 1980 to September 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2013 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The August 2013 rating action granted service connection for migraine headaches, and assigned a 10 percent evaluation, effective January 3, 2011.  The Veteran submitted a notice of disagreement with the evaluation.  A June 2014 rating action assigned a 30 percent rating for migraine headaches, effective January 3, 2011.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the matter of the rating for migraine headaches remains before the Board.

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a right knee disability.

2.  The Veteran is not shown to have a left knee disability.

3.  A neck disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

4.  The Veteran is not shown to have a left shoulder disability.

5.  A right shoulder disability was initially manifested many years after, and is not shown to be related to, the Veteran's service.

6.  The Veteran's migraine headaches are very frequent, prostrating and prolonged.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right knee injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for residuals of a left knee injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).

4.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

5.  Service connection for right shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

6.  A 50 percent evaluation for migraine headaches is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated August and November 2010 and June 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The appeal regarding the claim for an increased rating for migraine headaches pertains to the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
	
Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records from the Veteran's first period of service show he complained of a painful left knee in December 1973.  He reported that two weeks earlier, he ran into a wall and struck the knee.  An examination revealed no swelling, crepitus or laxity.  There was full range of motion.  Tenderness to palpation of the patella was present.  X-rays were within normal limits.  The impression was chondromalacia.  The Veteran denied having a trick or locked knee or a trick or painful shoulder on the February 1975 report of medical history.  The upper and lower extremities and the neck were normal on the separation examination in February 1975.  

The service treatment records from the Veteran's second period of service show no pertinent abnormality was noted on the October 1979 enlistment examination.  In August 1980, he reported he injured his left knee in basic training and now complained of pain.  The assessment was the examination of the left knee was normal.  In September 1980, he reported problems with his knees.  It was noted there was tenderness, with normal range of motion.  There was no inflammation, swelling or edema.  The assessment was to rule out chondromalacia.  He again complained of left knee pain several days later.  The Veteran stated the pain was aggravated by physical activity.  An examination was normal except for marked quadriceps atrophy.  He was referred for physical therapy.  Also in September 1980, he complained that his knees were aching, but indicated it was mostly the left knee.  An examination showed no effusion or laxity bilaterally.  There was no crepitance.  The examiner stated it was quite obvious the Veteran had not even attempted to do the knee exercises.  Additional records show he reported giving way, but denied locking.  There was minimal point tenderness over the medial joint line.  The assessment was chondromalacia.  When seen for left knee pain in October 1980, it was noted he had been treated the previous month for chondromalacia.  He had been playing basketball and doing physical therapy.  An examination was essentially negative except for positive patella apprehension.  The assessment was chondromalacia.  

The Veteran complained of neck pain in March 1981.  It was noted he had been laying wire the previous day and heard a "pop."  He said he started feeling pain in his left neck and left shoulder, which were reportedly very stiff.  An examination showed tenderness to palpation of the left sternocleidomastoid, trapezius and occiput.  He stated that movement of his head caused pain.  There was full range of motion of all extremities.  Mild spasm of the left trapezius was noted.  The impression was muscle strain of the trapezius and left sternocleidomastoid.  He had complaints concerning his left shoulder blade in November 1981.  He stated it began to hurt after lifting a tent.  Some musculoskeletal tenderness was reported.  The assessment was strain of the left shoulder blade.  Medication was prescribed.  The Veteran denied having a trick or locked knee or a trick or painful shoulder on the August 1982 report of medical history.  The upper and lower extremities, the musculoskeletal system and the neck were normal on the separation examination in August 1982.  

Medical records from the Virginia Department of Corrections show the Veteran reported shoulder pain in January 2004.  He was seen on various occasions from 2006 to 2008 for complaints of pain involving both shoulders.  There was pain with adduction of the right shoulder in September 2007.  

On VA examination of the shoulders in June 2013, the Veteran stated his right shoulder pain started in 1978 and that he had been diagnosed with arthritis.  He stated he had no problems with the left shoulder.  The diagnosis was degenerative joint disease of the right shoulder.  

A VA examination of the cervical spine was conducted in June 2013.  The Veteran reported he hurt his neck in service when his shoulder began to bother him.  He thought it was related to his shoulder problem at the time because the pain was radiating into the neck from the shoulder.  He indicated his neck no longer bothered him.  The diagnosis was degenerative joint disease of the cervical spine.  

The Veteran was examined by the VA in June 2013 for his knees.  He denied any complaints or problems with his knees.  The examiner indicated the Veteran did not have a diagnosis pertaining to the knees.

In June 2013, the examiner provided opinions regarding the etiology of the Veteran's claimed shoulder, neck and knee disabilities.  She noted she reviewed the Veteran's claims folder.  She noted there was no functional impairment of either knee or the left shoulder.  She concluded it was less likely than not that degenerative joint disease of the right shoulder or the degenerative disc disease and degenerative joint disease of the cervical spine were incurred during service.  She observed that there was one report of neck pain in service and no further documentation of ongoing problems or complaints, and that it had been 31 years since the Veteran was discharged from service.  The examiner also noted the Veteran had worked as a bricklayer until 2002 and this type of work would require prolonged flexion and extension of the neck.  She noted that while imaging revealed abnormalities of the cervical spine, he had no subjective complaints.  She stated that if the degenerative changes of the cervical spine had begun during service, it would have reached a more advanced stage than what is currently shown on X-rays.  She added that the Veteran's degenerative changes of the cervical spine are attributed to his many years of working as a bricklayer and to his age.  With respect to the right shoulder, the VA examiner noted there was no documentation in the service treatment records of a right shoulder problem.  He was found to have minimal osteophyte formation in 2012.  She concluded that the very mild degenerative joint disease of the right shoulder was the result of his age and 20 years of physical labor as a bricklayer.  

A VA examination to evaluate the Veteran's headaches was conducted in June 2013.  The diagnosis was migraine headaches.  The Veteran reported he experienced pulsating or throbbing headache pain on both sides of his head.  He also said he had nausea, vomiting and visual changes.  He stated the headache pain lasted for more than two days.  It was indicated he had prostrating attacks of headache pain more frequently than once a month.  It was noted he had very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran worked as a cook at the correctional facility and said he could not bend or stoop because it caused throbbing headache pain, but otherwise he was typically able to do his assigned duties.  He said if heavier, more strenuous tasks are required, there were other people working in the kitchen who could help him out.  

	Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for sensorineural hearing loss and an organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to the claims for service connection for bilateral knee injuries and a left shoulder disability, the service treatment records show the Veteran was seen in December 1973 for left knee complaints about two weeks after he ran into a wall.  While chondromalacia was noted, there are no further references to the left knee during the Veteran's initial period of service, and he denied any abnormality of the knees on the separation examination in February 1975.  He was treated on various occasions from August to October 1980 for complaints involving both knees, though primarily the left knee.  He received some physical therapy, but apparently did not comply with the exercise program.  

Similarly, the service treatment records show the Veteran reported left shoulder pain in March 1981, and was noted to have a spasm of the left trapezius.  He was found to have a left shoulder strain in November 1981, but there is no indication of any further complaints of, or treatment for, the left shoulder during service. 

It is significant to note that the Veteran denied any problems involving either knee or the left shoulder on the separation examination in August 1982, and clinical examinations at that time were normal.  

The initial indication of treatment for the left shoulder is in January 2004, and the Veteran was noted to have chronic left shoulder pain in April 2008.  The available clinical records fail to demonstrate the Veteran has had any complaints involving the knees following his discharge from service.  

The VA examinations of the knees and left shoulder in June 2013 reveal the Veteran had no pertinent complaints, and all clinical findings were within normal limits.  In fact, the Veteran indicated he was not having any problems with these joints.  The examiner commented there was no functional impairment of either knee or the left shoulder.  The Veteran has not provided any competent medical evidence demonstrating he has current disabilities of the knees or left shoulder.

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for injuries to the either knee or for a left shoulder disability must be denied.

The service treatment records are negative for complaints or findings concerning the right shoulder.  The initial indication of any right shoulder complaints was in 2007, and he was diagnosed with arthritis of the right shoulder at the time of the June 2013 VA examination.  It is significant to point out that the examiner specifically concluded that the Veteran's current right shoulder disability was not related to service.  She noted that a right shoulder problem was not identified in service, and that his current disability was due to the Veteran's age and the fact he worked as a manual laborer for many years.

As noted above, the Veteran reported neck pain in March 1981, and he was found to have strains of the trapezius and sternocleidomastoid.  The June 2013 VA examination diagnosed degenerative joint disease of the cervical spine.  

The evidence does not show that the Veteran was diagnosed with a chronic right shoulder or neck disability during service.  The Board again notes that there were no pertinent abnormalities on the August 1982 separation examination.  Therefore, there is no basis for finding service connection is warranted for a condition that began in service and has persisted.  Second, arthritis is not shown to have manifested during service or within the first postservice year.  Therefore, service connection is also not warranted on a presumptive basis for arthritis of the right shoulder or the cervical spine as a chronic disease under 38 U.S.C.A. § 1112.  

In addition, the preponderance of the evidence is against finding that the Veteran has had continuous symptoms of the right shoulder or neck since his discharge from military service.  This is so because contemporaneous records at service separation after both periods of service do not show right shoulder or neck problems.  The Veteran denied having a trick or locked knee or a trick or painful shoulder on the February 1975 and August 1982 reports of medical history.  The upper and lower extremities and the neck were normal on the separation examinations in February 1975 and August 1982.  Thus, service connection is also not warranted based on continuity of symptomatology.  

The Board notes that there is no indication for many years following service of any right shoulder or neck complaints.  Compare Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  There is no indication for many years after service of right shoulder or neck complaints, and they were first made over 22 years after service in connection with a claim for compensation.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

The inconsistencies in the record between the contemporaneous records and the Veteran's statements, as well as the postservice (lack of) medical evidence weighs against the Veteran's credibility as to any assertions of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's statements, standing alone, do not provide probative information.

Consequently, what must be shown to substantiate the Veteran's claims in this matter is that his current right shoulder and neck disabilities are otherwise medically related to service

The Veteran has not submitted any medical evidence demonstrating that right shoulder or neck disabilities, both of which were manifested decades after service, are related to service.  The Veteran's assertions that such disabilities are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of right shoulder or neck arthritis falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's right shoulder and neck disabilities became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims of service connection for right shoulder and neck disabilities.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 50 percent evaluation may be assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation may be assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The June 2013 VA examination shows the Veteran stated he had very frequent, prostrating and prolonged attacks of migraine headaches.  He indicated they occurred more than once a month.  Such symptoms are consistent with a 50 percent evaluation.  This is the maximum rating for migraine headaches.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's migraine headaches are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's headaches impact on employability.  There is no indication in the evidence of record that by virtue of his headaches the Veteran is rendered incapable of gainful employment.  The evidence reveals that the Veteran is incarcerated but works as a cook and that, while he has problems bending and stooping as those actions trigger head pain, he is "typically able to do his assigned duties."



ORDER

Service connection for residuals of a right knee injury, residuals of a left knee injury, a neck disability, a right shoulder disability and for a left shoulder disability is denied.

A rating of 50 percent for migraine headaches is granted, subject to the governing regulations pertaining to the payment of monetary benefits.


REMAND

The Veteran asserts service connection is warranted for bilateral hearing loss.  An audiogram on the February 1975 separation examination shows the hearing threshold levels in decibels in the right ear were 45, 35, 20, 15 and 10, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 35, 20, 25, 20 and 25.  

Three audiograms during the Veteran's second period of service, to include the August 1982 separation examination, reveal the Veteran's hearing was normal in each ear.

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The results of the February 1975 audiogram establish the Veteran had hearing loss disability in the right ear, and a hearing loss in the left ear.  The Veteran's discharge certificate from his first period of service shows he was a construction machine operator.  Thus, the Board concedes he was subjected to acoustic trauma in service.  

The record shows the Veteran has been incarcerated for a number of years.  He was seen by a private otolaryngologist in June 2011 (while he was in prison) and it was reported at that time that an audiogram showed he had a slight sensorineural hearing loss.  The August 2013 statement of the case indicated that a VA audiological examination could not be performed since the Veteran was incarcerated and the facility did not have the proper testing equipment.  In his substantive appeal dated later that month, the Veteran indicated that arrangements for hearing tests have been approved.

The Veteran apparently failed to report for a VA audiometric examination in April 2011.  It is not clear from the record whether the Veteran received notice of the examination.  He has not been afforded a VA audiometric examination following his separation from service.  

Since hearing loss disability in the right ear, and a hearing loss in the left ear was shown in service, a VA examination is warranted to obtain the current extent of the Veteran's hearing loss and whether he currently has hearing loss disability in either ear.

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for an examination to determine the nature and etiology of any current bilateral hearing loss.  Since the Veteran is incarcerated, appropriate alternatives should be attempted so an examination that complies with 38 C.F.R. § 3.385 (2015) can be obtained.

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran has a hearing loss disability that is related to service.  If the Veteran has a hearing loss disability in the right ear, the examiner should also provide an opinion as to whether the Veteran has such disability in the left ear and, if so, is it related to his hearing loss in the right ear.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


